In a paternity proceeding, the appeal is from an order of the Family Court, Suffolk County, entered January 9, 1977, which, after a hearing, adjudged the appellant to be the father of petitioner’s child. Permission for the taking of this appeal is hereby granted. Order reversed, on the law and facts, without costs or disbursements, and proceeding dismissed. Petitioner did not negate access by her husband during the time when conception occurred and thus failed to overcome the presumption of legitimacy (see Matter of Mannain v Lay, 27 NY2d 690; Matter of Irma N. v Carlos A. F., 46 AD2d 893). Petitioner, therefore, has not established paternity by clear and convincing evidence (see Gail M. v William P., 57 AD2d 859). Damiani, J. P., Titone, Rabin and Margett, JJ., concur.